Case 3:17-cv-00072-NKM-JCH Document 1042 Filed 09/07/21 Page 1 of 4 Pageid#: 17536




                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division


   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, TYLER MAGILL, APRIL
   MUNIZ, HANNAH PEARCE, MARCUS
   MARTIN, NATALIE ROMERO, CHELSEA
   ALVARADO, and JOHN DOE

                          Plaintiffs,

   v.                                                         Civil Action No.: 3:17CV00072

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES ALEX
   FIELDS, JR., VANGUARD AMERICA,
   ANDREW ANGLIN, MOONBASE
   HOLDINGS, LLC, ROBERT “AZZMADOR”
   RAY, NATHAN DAMIGO, ELLIOTT
   KLINE a/k/a ELI MOSELEY, IDENTITY
   EVROPA, MATTHEW HEIMBACH, MATTHEW
   PARROTT a/k/a DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS, LEAGUE
   OF THE SOUTH, JEFF SCHOEP, NATIONAL
   SOCIALIST MOVEMENT, NATIONALIST
   FRONT, AUGUSTUS SOL INVICTUS,
   FRATERNAL ORDER OF THE ALT-KNIGHTS,
   MICHAEL “ENOCH” PEINOVICH, LOYAL
   WHITE KNIGHTS OF THE KU KLUX KLAN,
   and EAST COAST KNIGHTS OF THE KU KLUX
   KLAN a/k/a EAST COAST KNIGHTS OF THE
   TRUE INVISIBLE EMPIRE,

                          Defendants.

                              DEFENDANT FIELDS’ WITNESS LIST

          COMES NOW JAMES ALEX FIELDS, by and through Counsel, and states that he may

   call any or all of the following witnesses:

          1. Any witness on plaintiffs’ or any co-defendant’s witness list that has not been

              otherwise objected to by defense counsel.
Case 3:17-cv-00072-NKM-JCH Document 1042 Filed 09/07/21 Page 2 of 4 Pageid#: 17537




          2. Any witnesses necessary for rebuttal or impeachment purposes.


                                                         Respectfully submitted,


                                                         JAMES ALEX FIELDS, JR.
                                                         By Counsel


                                                         ________/S/_________________________
                                                         David L. Campbell, Esquire (VSB #75960)
                                                         DUANE, HAUCK, GRAVATT & CAMPBELL
                                                         100 West Franklin Street
                                                         Richmond, Virginia 23220
                                                         Telephone: 804-644-7400
                                                         Facsimile: 804-303-8911
                                                         dcampbell@dhdglaw.com
                                                         Counsel for Defendant James A. Fields, Jr.


                                     CERTIFICATE OF SERVICE


           I hereby certify that on __7__th day of September, 2021, I electronically filed the foregoing
   with the Clerk of Court using the CM/ECF system which will send notification of such filing to
   the following:


                                         Robert T. Cahill, Esquire
                                         Cooley, LLP
                                         11951 Freedom Drive, 14th Floor
                                         Reston, Virginia 20190-5656
                                         Counsel for Plaintiff

                                         Roberta A. Kaplan, Esquire
                                         Julie E. Fink, Esquire
                                         Christopher B. Greene
                                         Kaplan & Company, LLP
                                         350 Fifth Avenue, Suite 7110
                                         New York, New York 10118

                                         Karen L. Dunn, Esquire
                                         William A. Isaacson, Esquire
Case 3:17-cv-00072-NKM-JCH Document 1042 Filed 09/07/21 Page 3 of 4 Pageid#: 17538




                                Boies Schiller Flexner LLP
                                1401 New York Ave, NW
                                Washington, DC 20005


                                Philip M. Bowman, Esquire
                                Boies Schiller Flexner LLP
                                575 Lexington Avenue
                                New York, New York 10022

                                Alan Levine, Esquire
                                Cooley LLP
                                1114 Avenue of the Americas, 46th Floor
                                New York, New York 10036

                                David E. Mills, Esquire
                                Cooley LLP
                                1299 Pennsylvania Avenue, NW
                                Suite 700
                                Washington, DC 20004


                                Kenneth D. Bynum, Esquire
                                BYNUM & JENKINS, PLLC
                                1010 Cameron Street
                                Alexandria, VA 22314

                                Pleasant S. Brodnax, III, Esquire
                                1701 Pennsylvania Ave., N.W.
                                Washington, D.C. 20006

                                Bryan Jones, Esquire
                                106 W. South St., Suite 211
                                Charlottesville, VA 22902
                                Counsel for Defendants Michael Hill, Michael Tubbs, and
                                Leagues of the South

                                Elmer Woodard, Esquire
                                5661 US Hwy 29
                                Blairs, VA 24527

                                       and

                                James E. Kolenich, Esquire
                                9435 Waterstone Blvd. #140
                                Cincinnati, OH 45249
Case 3:17-cv-00072-NKM-JCH Document 1042 Filed 09/07/21 Page 4 of 4 Pageid#: 17539




                                    Counsel for Defendants Schoepp, Nationalist Front,
                                    National Socialist Movement, Traditionalist Worker Party,
                                    Elliot Kline, Jason Kessler, Vanguard America, Nathan
                                    Damigo, Identity Europa, Inc.


           I further certify that on September 7, 2021, I also served the following non-ECF
   participants, via electronic mail as follows:
   Christopher Cantwell
   Christopher.cantwell@gmail.com

   Robert Azzmador Ray
   azzmador@gmail.com

   Elliott Kline
   Eli.f.mosley@gmail.com

   Vanguard America c/o Dillon Hopper
   Dillon_hopper@protonmail.com

   Matthew Heimbach
   Matthew.w.heimbach@gmail.com

   Richard Spencer
   richardbspencer@gmail.com

                                                  ________/S/_________________________
                                                  David L. Campbell, Esquire (VSB #75960)
                                                  DUANE, HAUCK, GRAVATT & CAMPBELL
                                                  100 West Franklin Street
                                                  Richmond, Virginia 23220
                                                  Telephone: 804-644-7400
                                                  Facsimile: 804-303-8911
                                                  dcampbell@dhdglaw.com
                                                  Counsel for Defendant James A. Fields, Jr.
